DETAILED ACTION
 The amendment filed on 1/15/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al. (US 5,855,182).
Regarding claim 1, Kline et al. discloses an overlaying protective apparatus (Figures 2-6) to be used with a vehicle, the apparatus for preventing liquids or debris from entering a vehicle gear shift mechanism of the vehicle, said vehicle comprising a console located in an area between an area for a driver of the vehicle and an adjacent area for an optional passenger, the console comprising a movable gear shift stick rising from an opening or movable arrangement in a top region of the console, the movable gear shift stick affixed at its top with a gear shift handle (the structure of the vehicle specifics are part of the intended use and are not claim limitations, see MPEP 2111.02 II), the protective apparatus comprising: 
a fluid-impervious sheet (58 and column 4 line 20, “plastic”) of transparent material (column 4 line 20, “clear”), the sheet arranged to drape over the gear shift stick and extending to additionally cover at last part of the console (Figures 2-6); 
a securing element (60) arranged to secure the sheet to the gear shift stick, wherein the sheet is configured to be arranged when installed so as to cover at least the gear shift stick and the opening or movable arrangement in the console so as to prevent 
wherein the sheet is configured, when installed, to allow the driver to see through the sheet to view the top region of the console (column 4 line 20, “clear”). 
Regarding claim 2, Kline et al. discloses wherein the securing element comprises an elastic band (column 2 line 54 and column 4 lines 23-25). 
Regarding claim 3, Kline et al. discloses wherein the securing element comprises an adjustable belt (column 2 line 54 and column 4 lines 23-25, note the claim does not recite any structure for “adjustable” and the belt of Kline is fully capable of being adjusted, such as by twisting or other action of shortening or stretching, see MPEP 2114 I and II). 
Regarding claim 4, Kline et al. discloses wherein the sheet comprises edges, the edges provided with an adhesive material (column 4 line 25, “adhesive tape”). 
Regarding claim 7, Kline et al. discloses wherein the sheet comprises a hole through which gear shift handle can traverse through (Figure 2, at bottom of 57). 
Regarding claim 8, Kline et al. discloses wherein the sheet is arranged to cover the gear shift handle (Figures 3-6). 
Regarding claim 9, Kline et al. discloses wherein the sheet comprises flexible material (Figures 2-5 and column 4 line 20 “plastic”). 
Regarding claim 10, Kline et al. discloses an overlaying protective apparatus (Figures 2-6) to be used with a vehicle, the apparatus for preventing liquids or debris from entering a vehicle gear shift mechanism of the vehicle, said vehicle comprising a console located in an area between an area for a driver of the vehicle and an adjacent 
a fluid-impervious sheet (58 and column 4 line 20, “plastic”) of transparent material (column 4 line 20, “clear”), the sheet adequately secured in position over the console (Figures 2-6)
an opening (Figure 2, at bottom of 57) in the sheet through which gear shift handle can traverse through, wherein the sheet is configured to be arranged when installed so as to cover the opening or movable arrangement in the console so as to prevent liquids or debris from entering the vehicle gear shift mechanism through the opening or movable arrangement in the console (Figures 2-6);
wherein installation of the overlaying protective apparatus does not require modification of any of the vehicle, the vehicle gear shift mechanism, or the console (the prior art is fully capable of performing this function, see MPEP 2114(I), MPEP 2114(II), MPEP 2111.02(II), and Applicant’s own arguments on Pages 6-7);
wherein installation of the overlaying protective apparatus is not required at the time of manufacture of any of the vehicle, the vehicle gear shift mechanism, or the console (the prior art is fully capable of performing this function, see MPEP 2114(I), MPEP 2114(II), MPEP 2111.02(II), and Applicant’s own arguments on Pages 6-7); and 
wherein the sheet is configured, when installed, to allow the driver to see through the sheet to view the top region of the console (column 4 line 20, “clear”).  
Regarding claim 17, Kline et al. discloses wherein at least part of the sheet is fitted with a securing element (60) for securing the sheet into an operating position. 
Regarding claim 21, Kline et al. discloses wherein the securing element comprises an elastic band (column 2 line 54 and column 4 lines 23-25). 
Regarding claim 22, Kline et al. discloses wherein the securing element comprises an adjustable belt (column 2 line 54 and column 4 lines 23-25, note the claim does not recite any structure for “adjustable” and the belt of Kline is fully capable of being adjusted, such as by twisting or other action of shortening or stretching, see MPEP 2114 I and II). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Kasai et al. (JP 2011-105025).  
Regarding claims 5 and 23, Kline et al. discloses all of the limitations but does not disclose at least one of the edges is provided with weighting material.  However, Kasai et al. discloses a similar device (Figure 1) that includes at least one of the edges is provided with weighting material (21) for the purpose of holding the shape of the sheet.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing at least one of the edges is provided with weighting material, as disclosed by Kasai et al., for the purpose of holding the shape of the sheet to provide an aesthetically pleasing appearance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Smart (US 6,158,301).  
Regarding claim 6, Kline et al. discloses all of the limitations including the sheet comprises edges (bottom of 57, Figure 2) but does not disclose the edges provided with visual embellishments.  However, Smart discloses a similar device (Figure 1) that includes a sheet (9) comprises edges (Figure 1), the edges provided with visual embellishments (16) for the purpose of holding the overlaying protective apparatus in place (column 2 lines 50-51).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing visual embellishments, as disclosed by Smart, for the purpose of holding the overlaying protective apparatus in place to prevent unwanted movement.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Valduga et al. (WO 2018/007719 A1).  
Regarding claim 11, Kline et al. discloses all of the limitations but does not disclose the opening comprises a pattern of cuts that create movable adjacent strips of material.  However, Valduga et al. discloses a similar device that includes an opening (Figure 3) comprises a pattern of cuts (at edges of 6)  that create movable adjacent strips of material (6, joined at seems 12, movable separately or together (claim does not require movable with respect to each other), see MPEP 2114 I and II) for the purpose of providing decorative parallel seems on both sides (lines 93-95).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing the opening comprises a pattern of cuts that create movable adjacent strips of material, as disclosed by Valduga et al., for the purpose of 
Regarding claim 12, Kline et al. discloses all of the limitations but does not disclose the opening comprises movable overlapping strips of material.  However, Valduga et al. discloses a similar device that includes an opening (Figure 3) comprises movable overlapping strips of material (6, joined at seems 12, movable separately or together (claim does not require movable with respect to each other), see MPEP 2114 I and II) for the purpose of providing decorative parallel seems on both sides (lines 93-95).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing the opening comprises movable overlapping strips of material, as disclosed by Valduga et al., for the purpose of providing decorative parallel seems on both sides for an aesthetically pleasing appearance.
Claims 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Kaji (US 6,523,428 B2).  
Regarding claim 13, Kline et al. discloses all of the limitations but does not disclose at least part of the sheet operates as a vertically-ascending bellows.  However, Kaji discloses a similar device that includes wherein at least part of the sheet operates as a vertically-ascending bellows (Figures 1 and 4) for the purpose of allowing excellent flowability upon operation of a shift lever (column 1 lines 19-21).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing at least part of the sheet operates as a vertically-
Regarding claims 15 and 16, Kline et al. discloses all of the limitations but does not disclose at least part of the sheet operates as a bellows comprising a linear sequence of folds and at least part of the bellows has a collapsible and extendable accordion bellows structure.  However, Kaji discloses a similar device that includes at least part of the sheet operates as a bellows comprising a linear sequence of folds and at least part of the bellows has a collapsible and extendable accordion bellows structure (Figures 1 and 4) for the purpose of allowing excellent flowability upon operation of a shift lever (column 1 lines 19-21).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing at least part of the sheet operates as a bellows comprising a linear sequence of folds and at least part of the bellows has a collapsible and extendable accordion bellows structure, as disclosed by Kaji, for the purpose of allowing excellent flowability upon operation of a shift lever.
Regarding claim 20, Kline et al. discloses all of the limitations including configured for a gear shift arrangement requiring a zigzag operation of the gear shift stick, the zigzag operation comprising motion in at least two orthogonal directions a console comprising two console sides (this is part of the intended use, see MPEP 2111.02 II) but does not disclose the sheet comprises a centered bellows arrangement configured to accommodate movements of the gear shift stick comprising the at least two orthogonal directions.  However, Kaji discloses a similar device that includes wherein the sheet comprises a centered bellows arrangement configured to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Takagi (JP 2002-205566).  
Regarding claim 14, Kline et al. discloses all of the limitations but does not disclose at least part of the sheet operates as a bellows comprising a concentric sequence of folds.  However, Takagi discloses a similar device that includes at least part of the sheet operates as a bellows comprising a concentric sequence of folds (5, Figures 1-3) for the purpose of preventing oil and grease from scattering from the inside of the shift case (Paragraph 0005 lines 50-51).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing at least part of the sheet operates as a bellows comprising a concentric sequence of folds, as disclosed by Takagi, for the purpose of preventing oil and grease from scattering from the inside of the shift case.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Hessler (US 2008/0163713 A1).  
Regarding claim 18, Kline et al. discloses all of the limitations but does not disclose an absorptive material.  However, Hessler discloses a similar device that includes an absorptive material (19) for the purpose of absorbing liquids spilled at the shifter assembly to prevent the liquids from damaging sensitive components such as, for example, the locking mechanism (Paragraph 0023 lines 11-14).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing at least part of the sheet is fitted with an absorptive material, as disclosed by Hessler, for the purpose of absorbing any liquid spilled at the shifter assembly to prevent the liquids 
from damaging sensitive components such as, for example, the locking mechanism.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 5,855,182) in view of Ward, Jr. (US 7,921,469 B2).  
Regarding claim 19, Kline et al. discloses all of the limitations including a console comprising two console sides (this is part of the intended use, see MPEP 2111.02 II) but does not disclose configured for a console comprising two console sides, wherein the sheet comprises extended portions for draping down each of the two console sides.  However, Ward, Jr discloses a similar device configured for a console comprising two console sides (this is part of the intended use, regardless, Figures 1 and 7), wherein the sheet comprises extended portions (sides of 10 and 40 on either side of center console in Figures 1 and 7) for draping down each of the two console sides for the purpose of preventing liquid spills from contacting the seated individual or the vehicle (Abstract).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Kline et al. by utilizing configured for a console comprising .
Response to Arguments
Applicant’s argument, see pages 6-7, filed 1/15/21, with respect to the 112b rejection has been fully considered and are persuasive.  Applicant argues that the claims are directed to the overlaying protective apparatus and not the combination of the overlaying protective apparatus and the vehicle.  Applicant further argues that the “to be used with a vehicle, the apparatus for preventing liquids or debris from entering a vehicle gear shift mechanism for an of the vehicle” is to function as an intended use of the claimed invention and ““vehicle comprising a console located in an area between an area for a driver of the vehicle and an adjacent area for an optional passenger, the console comprising a movable gear shift stick rising from an opening or movable arrangement in a top region of the console, the movable gear shift stick affixed at its top with a gear shift handle,” simply describes relevant attributes of the intended use vehicle that are relevant in subsequent claim language”.  Applicant goes on to argue “Thus, each of independent Claims and 10 are quite simply directed to and limited to only “an overlaying protective apparatus;” and importantly none of the intended use vehicle, or attributes of the intended use vehicle, are claimed”.  Further, see MPEP 2111.02(II).  “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention 
Applicant argues, on Page 7, that element 60 of Kline et al. clearly secures the sheet to the console and not to the gear shift stick as claimed.  In response, Applicant clearly is not claiming the gear stick as Applicant has persuasively argued with respect to the 112b rejection.  In addition, the claims do not require the overlaying apparatus be installed in a vehicle but rather “configured, when installed”.  In addition, Kline et al. uses the elastic element to secure the sheet to the console which is connected to the gear stick and therefore would meet a limitation of securing to the gear stick if that was actually claimed, which as argued by applicant, is not.
Applicant argues, on Page 7, that Kline et al. does not teach restraint as preventing liquids or debris from entering a vehicle gear shift mechanism of a vehicle as required by the claim.  In response, Applicant clearly argues that this is a functional limitation and the vehicle and particulars are not required by the claim.  In addition, the restraint 57 is plastic and will prevent liquid or debris based solely on it be a plastic sheet.  Further, see Figure 5, liquids and debris will not be able to get through 57.
Applicant argues, on Page 7, restraint 57 of Kline et al. is removed as a near final step of a manufacturing process and thus the clear plastic hood is not even available to a driver as required by claim 1.  In response, Applicant clearly argues that this is a functional limitation and the vehicle and particulars are not required by the claim.  In addition, the restraint 57 of Kline et al. is fully capable of performing the intended function of the claims, the restraint could be installed into a vehicle at any time and need not be installed as Kline et al. teaches; in other words, the restraint of Kline et al. could 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649